Barnard, P. J.
Proof was given on the trial of this action tending to show that the bull at the time he injured the plaintiff was a trespasser upon the plaintiff’s lands. The plaintiff requested the court to charge “that if the animal was trespassing upon the property of the plaintiff, and while thus trespassing did damage to the plaintiff thereon, whether lie was a vicious animal, or known, to be so by the defendant or not, the plaintiff is entitled to recover for the injury.” The court declined so to charge. The ruling was erroneous. Van Leuven v. Lyke, l. N. Y. 515. The judgment should therefore be reversed, and a new trial granted, costs to abide event.